DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed January 1, 2020, is a divisional of U.S. Patent Application No. US 15/607,491, filed May 28, 2017, which went abandoned on March 24, 2020.  Claims 9-11 and 21-26 are pending in the application.  The applicant has cancelled claims 1-8 and 12-20.  The applicant has amended claims 21 and 22.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 2012/0093240 A1).
	Regarding claim 9, McFarland discloses:
a method for a health scanning system ([0009]; McFarland discloses a method for identifying a noise signature; the application to a health scanning system is intended use that is not further limiting), the method comprising: 

receiving at least one electrical physiological data signal (PDS) ([0007], [0012], [0034]; McFarland disclose receiving an electrical signal; the limitation of a physiological data signal is intended use that is not further limiting);

suppressing a direct current (DC) signal component of the PDS to emphasize an alternating current (AC) signal component of the PDS ([0023]; McFarland discloses the isolation of signal noise; the suppression of DC is irrelevant because DC is merely an additive constant to both the noise and the underlying signal, so the noise and the signal have the same relative relationship with or without the DC component); 

isolating a signal noise in the AC signal component of the PDS ([0023], [0024], [0039]; FIG. 2:  204; FIG. 3:  308); and

extracting a noise signature from the signal noise in the PDS ([0023], [0025], [0030], [0045]; FIG. 2:  204, 214; FIG. 3:  312).

	

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarland.
Regarding claim 25, McFarland discloses:

a method of identifying a device ([0009], [0030], [0045]; FIG. 2:  214; FIG. 3:  312), the method comprising:  

driving out an electrical signal from a device, the electrical signal including a noise signal ([0007], [0012], [0016], [0034]; FIG. 3:  302); 

generating a machine noise signature in response to the noise signal in the electrical signal ([0017]), and 

associating the machine noise signature with the device in a signature data base as a calibrated machine noise signature for future identification of the device ([0017]).

	Regarding claim 26, McFarland discloses:

receiving a subsequent machine noise signature from the device ([0007], [0012], [0016], [0034]; FIG. 2:  214; FIG. 3:  302); 

searching the signature data base for a matching calibrated machine noise signature ([0021], [0039]; FIG. 2:  208; FIG. 3:  308); 

finding a matching calibrated machine noise signature ([0021], [0039]; FIG. 2:  208; FIG. 3:  308); and 

identifying the device in response to the matched machine noise signature ([0030], [0045]; FIG. 2:  214; FIG. 3:  312). 



Allowable Subject Matter
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claim 11 depends from claim 10.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
Claim 24 is allowed because claim 24 depends from claim 23.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689